Citation Nr: 0844753	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
avascular necrosis (AVN).

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision by the Waco RO.  Substantial VA treatment 
records were associated with the claims file after the 
December 2006 statement of the case (SOC) was issued, and the 
veteran has not waived RO review of these records.  However, 
they do not relate to the etiology of the veteran's avascular 
necrosis of the hips, and are not pertinent to the matter of 
service connection for avascular necrosis of the hips.  
Therefore, it is not prejudicial to the veteran for the Board 
to address such matter at this time.  

Notably, in an August 2008 statement, the veteran's 
representative for the first time raised an allegation that 
the veteran's AVN of the hips may be related to his service-
connected disabilities of the upper and lower extremities.  
As this is a new claim that has not been addressed by the RO 
(See Harder v. Brown, 5 Vet. App. 183, 187 (1993)), it is 
referred to the RO for appropriate action.

The matters of ratings for bilateral hearing loss and PTSD 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if any action on his part is required.


FINDING OF FACT

Avascular necrosis of either hip was not manifested in 
service, and a preponderance of the evidence is against a 
finding that the veteran's avascular necrosis of both hips is 
related to his service.


CONCLUSION OF LAW

Service connection for bilateral hip avascular necrosis is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

January, March, and April 2006 letters (prior to the rating 
decision on appeal), informed the veteran of the evidence 
needed to substantiate his claim of service connection for 
bilateral hip avascular necrosis, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, evidence and information VA would obtain, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  

The veteran's service treatment records (STRs) are associated 
with his claims file.  All pertinent/identified VA and 
private records that could be obtained have been obtained.  
The RO did not arrange for an examination, and one is not 
necessary.  Because there is no objective evidence of 
avascular necrosis (or any injury) of the hips in service, 
and because there is no competent evidence that suggests that 
the veteran's avascular necrosis of the hips might somehow be 
directly related to his service/event, disease, or injury 
therein, even the "low threshold" standard as to when a VA 
examination is necessary outlined by the Court in McLendon v. 
Nicholson, 20 Vet. App, 79 (2006) is not met.  

II. Factual Background

The veteran's STRs are silent for complaints, findings, or 
diagnosis related to hip complaints and/or injury and for 
avascular necrosis.  

Postservice treatment records (including mental health) dated 
in 2003 and 2004 reflect that the veteran had a long history 
of alcohol (beer) overindulgence, dating back to the 1970s.  

An August 2005 rheumatology clinic note reveals that the 
veteran complained of 3 weeks of progressive left hip pain.  
The impression was pain in the left hip region of 
undetermined etiology; the diagnoses considered included AVN, 
bursitis, lumbar disease, referred pain from a questionable 
renal stone, musculoskeletal pain, and TB infection.  X-rays 
of the left hip revealed increased opacity and sclerosis of 
the left femoral head, which was possibly indicative of 
suspected AVN.  On orthopedic follow-up examination it was 
noted that the veteran complained of bilateral hip pain, left 
greater than right.  X-rays and an MRI revealed changes 
consistent with AVN.  The veteran's social history was 
significant for heavy drinking in the past (cut back in the 
past year).  The assessment was avascular necrosis with 
multiple possible contributing factors.  The avascular 
necrosis was considered likely an ongoing process that was 
most likely due to the veteran's alcohol consumption (with 
steroid treatment in the past as a possible contributing 
factor).  Upon decrease in alcohol consumption the veteran 
was cleared for, and in September 2006 underwent, left total 
hip replacement surgery.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is not in dispute that the veteran has bilateral hip AVN.  
However, such disability was not manifested in service.  
Consequently, service connection for AVN of the hips on the 
basis that such disability became manifest in service, and 
persisted, is not warranted.  

Furthermore, there is no competent (medical) evidence in the 
record that relates the veteran's AVN of the hips to his 
service.  The evidence does not show a hip injury in service; 
and no medical professional has opined that the veteran's 
avascular necrosis of the hips might somehow otherwise be 
related to his service.  To the contrary, the evidence tends 
to show (see August 2005 rheumatology note) that the 
veteran's AVN of the hips is related to intervening 
postservice causes such as his histories of excessive alcohol 
consumption and treatment with steroids.  Notably, a lengthy 
time interval between service and the initial postservice 
clinical notation of complaints or symptoms associated with 
the disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that 
such disability is service-connected.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000). Here, the first 
clinical notation of AVN of the hips was in August 2005, 
approximately 35 years after the veteran's discharge from 
service.

The veteran's own assertions relating his AVN to service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine in matters pertaining to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hip AVN.  Accordingly, the benefit 
of the doubt doctrine does not apply; and the claim must be 
denied.


ORDER

Service connection for bilateral hip AVN is denied.


REMAND

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the U.S. Court of Appeals for Veterans Claims (Court) 
outlined the notice that is necessary in a claim for an 
increased rating.  The Court held, in essence, that the 
Secretary must notify the claimant: (1) That to substantiate 
such a claim the claimant must provide (or ask the Secretary 
to obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) of any diagnostic code criteria for 
a higher rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and (4) 
provide examples of the types of medical and lay evidence the 
veteran may submit to support the claim.  The veteran has not 
received Vazquez-compliant notice.  Notably, his statements 
do not reflect awareness of what is needed to establish 
entitlement to a rating in excess of 10 percent for PTSD or a 
compensable rating for bilateral hearing loss.  

Furthermore, in June 2006, the veteran underwent a VA 
audiological evaluation.  In February 2007, he complained of 
decreased hearing and apparently was provided audiometry, the 
results of which are not included among the VA treatment 
records associated with the claims file.  Such evidence must 
be secured as it appears to be pertinent to the matter and 
hand, and is constructively of record.  Since the 2007 
records note the veteran is eligible for hearing aids, there 
appears to be evidence of a change in the level of the 
veteran's hearing impairment, and a more contemporaneous VA 
audiological evaluation is indicated.   

Notably, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that "staged" ratings may be appropriate in an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  

Accordingly, the case is REMANDED for the following action:

1.  The RO issue the veteran a letter 
providing him the notice required in 
increased compensation claims, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), 
specifically including: that to 
substantiate such claim, he must provide 
(or ask/identify for the Secretary to 
obtain) evidence of a worsening of the 
condition and its impact on employment 
and daily life; (2) notice of how 
disability ratings are assigned; (3) 
notice of the schedular criteria for 
rating bilateral hearing loss and PTSD; 
and (4) examples of the types of medical 
and lay evidence he may submit to 
substantiate his claims for increase.  He 
should be afforded adequate opportunity 
to respond.  The RO should arrange for 
any further development suggested by his 
response.  

2.  The RO should secure for the record 
copies of the updated (i.e., since 2007) 
complete clinical records of all VA 
evaluation and/or treatment the veteran 
has received for hearing loss and PTSD.

3.  The RO should arrange for an 
audiological evaluation (with audiometric 
studies) of the veteran to determine the 
current severity of his bilateral hearing 
loss. 

4.  If any updated treatment records 
suggest that a more contemporaneous VA 
psychiatric evaluation is necessary 
(i.e., tend to suggest that the veteran's 
PTSD has been increasing in severity 
since he was last examined), the RO 
should arrange of such evaluation.  

5.  The RO should then readjudicate the 
claims (to include consideration of 
"staged" ratings for PTSD and hearing 
loss if indicated by the record).  If 
either remains denied, the RO should 
issue an appropriate supplemental SOC 
(SSOC), and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


